Case 19-13273-VFP   Doc 113    Filed 04/03/19 Entered 04/03/19 15:19:18   Desc Main
                              Document      Page 1 of 8
Case 19-13273-VFP   Doc 113    Filed 04/03/19 Entered 04/03/19 15:19:18   Desc Main
                              Document      Page 2 of 8
Case 19-13273-VFP   Doc 113    Filed 04/03/19 Entered 04/03/19 15:19:18   Desc Main
                              Document      Page 3 of 8
Case 19-13273-VFP   Doc 113    Filed 04/03/19 Entered 04/03/19 15:19:18   Desc Main
                              Document      Page 4 of 8
Case 19-13273-VFP   Doc 113    Filed 04/03/19 Entered 04/03/19 15:19:18   Desc Main
                              Document      Page 5 of 8
Case 19-13273-VFP   Doc 113    Filed 04/03/19 Entered 04/03/19 15:19:18   Desc Main
                              Document      Page 6 of 8
Case 19-13273-VFP   Doc 113    Filed 04/03/19 Entered 04/03/19 15:19:18   Desc Main
                              Document      Page 7 of 8
Case 19-13273-VFP   Doc 113    Filed 04/03/19 Entered 04/03/19 15:19:18   Desc Main
                              Document      Page 8 of 8
